Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
In view of the claim amendments, the previous election requirement is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14, 19, and 21-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sauerwein (US2017/0164783), which shows all of the claimed limitations.  Sauerwein shows: 
1. (Original) A cooking device 100 comprising: a housing 110,210; a gas burner 322,324,326; an unburned gas vent assembly comprising a gutter 380,922,924,926 disposed in the housing and at least a portion of the gutter is disposed below at least a portion of the gas burner (fig. 3-6,8,9); and a vent 160 in fluid communication with an inner volume of the gutter to enable a gas disposed in the gutter to exit the housing via the vent (fig. 3-6,8,9).  
2. (Original) The cooking device of claim 1, wherein: the housing includes a first portion 340 and a second portion 345; the gas burner extends from the first portion of the housing to the second portion of the housing (a three dimensional object extends in all directions); the vent is disposed in the second portion of the housing (fig. 3-6,8,9); and the gutter is sloped 910 from the first portion of the housing to the second portion of the housing (fig. 3-6,8,9).  
3. (Original) The cooking device of claim 2, wherein the gutter comprises: a rounded portion 380; a first linear portion 922,924,926; and a second linear portion 922,924,926; and wherein the rounded portion is disposed below the gas burner (fig. 3-6,8,9).   
4. (Original) The cooking device of claim 3, wherein: a radius of the rounded portion increases from a first portion to a second portion; or a height of the first linear portion and the second linear portion increases from the first portion to the second portion (fig. 3-6,8,9).   
5. (Original) The cooking device of claim 3, wherein the gutter includes one or more attachment features (inherent).  
8. (Original) The cooking device of claim 3, wherein the gas burner is substantially centered between the first and second linear portions (fig. 3-6,8,9).  
9. (Original) The cooking device of claim 1, wherein the vent includes an awning that extends from a surface of the housing and that directs the gas towards a plane on which the cooking device is placed (fig. 3-6,8,9). 
10. (Original) The cooking device of claim 2, wherein the second portion of the housing directly contacts an end of the gutter such that gas is directed from the gutter to an environment outside the housing (fig. 3-6,8,9).  
11. (Original) The cooking device of claim 1, wherein the gutter includes a height that is at least three times a height of the gas burner (component 380 satisfies this limitation - fig. 3-6,8,9).  
12. (Original) The cooking device of claim 1, further comprising a second heat source 370 that is positioned below or directly below at least a portion of the gas burner and that is positioned within a volume defined by the housing (fig. 3-6,8,9).   
13. (Original) The cooking device of claim 12, further comprising a heat diffuser 375, wherein the heat diffuser is positioned between the gutter and the second heat source and is configured to diffuse the heat produced by the second heat source throughout at least a portion of the housing (para. 0041).  
14. (Original) The cooking device of claim 13, wherein: the second heat source includes a wood pellet burner (para. 0041); and the heat diffuser includes a substantially rectangular channel that partially surrounds the second heat source to direct smoke towards a left and a right portion of the housing from a central portion of the housing (fig. 3-6,8,9). 
19. (Original) An unburned gas vent assembly for a cooking device that is configured to enable unburned gas to vent from a housing of the cooking device to an environment external to the housing, the assembly comprising: a gutter configured to be disposed in the housing of the cooking device, at least a portion of the gutter disposed below at least a portion of a gas burner such that unburned gas exiting the gas burner settles in the gutter; and a vent in fluid communication with an inner volume of the gutter to enable an unburned gas disposed in the gutter to exit the housing via the vent (see previous claims).  
21. (New) A cooking device comprising: a single, integrated cooking volume; a first heat source comprising a solid fuel heat source, the first heat source including a burn pot disposed within the cooking volume; a second heat source comprising a gas heat source, the gas heat source including one or more burners disposed within the cooking volume, the second heat source disposed above the first heat source in a vertically stacked configuration; and a gutter disposed within the cooking volume, at least a portion of the gutter disposed below at least a portion of a burner of the one or more burners of the gas heat source, the gutter at least partially surrounding the burner (see previous claims).  
22. (New) The cooking device of claim 21, wherein the gutter is disposed about at least a portion of the burner, the gutter sized and configured to at least partially control airflow to the burner (inherent).  
23. (New) The cooking device of claim 21, wherein the gutter includes a first side and a second side; and wherein the burner is at least partially disposed between the first side and the second side of the gutter (fig. 3-6,8,9).  
24. (New) The cooking device of claim 21, wherein a gutter is disposed below each burner of the one or more burners disposed in the cooking volume (fig. 3-6,8,9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein (US2017/0164783), which discloses substantially all of the claimed limitations.  discloses: 
As regards claim **.  ** teaches 
Sauerwein teaches the invention as described above but fails to explicitly teach the claimed size and positioning.
The claimed shape/size/location/orientation is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed shape/size/location/orientation into the invention disclosed by Sauerwein, so as to provide for spatial considerations.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

September 28, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762